Mr. Justice Fisi-iek
delivered the opinion of the court.
This was. an action in the circuit court of La Fayette ‘County, by Henry S. Young, as guardian of Marcus D. Young, against George Young, as administrator of John Young, de.ceased, to recover a certain slave, and hire for a certain time. The plaintiff below obtained a verdict and judgment; whereupon the defendant made a motion for a new trial, which was *47overruled, when a bill of exceptions was taken, embodying the evidence.
The proof is, that John Young, the intestate, and father of Marcus D. Young, in the year 1842, called his children together and gave to each of them certain slaves; those children who were of full age took the slaves thus given into possession. The slave now in controversy was at the same time given to the ward, who was then an infant and living with his father. It is urged, that there was no actual delivery of the slave, and the gift was therefore void. There is no direct proof on this subject; but there was sufficient to authorize the finding of the jury, that a delivery was in fact made. We must suppose that the father actually intended to make a complete and valid gift, from the fact that he had caused his children to assemble for that purpose ; and an actual delivery, in the absence of evidence to the contrary, will be presumed to have been made to the minor. The possession of the father after the gift, was in law the possession of the donee who lived with him. This point is too well settled to require authority.
Judgment affirmed.